PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





BEFORE THE PATENT TRIAL AND APPEAL BOARD




Application Number: 15/706,656
Filing Date: 15 Sep 2017
Appellant(s): Crowder et al.



__________________
Tadd F. Wilson
For Appellant






EXAMINER’S ANSWER





This is in response to the appeal brief filed January 26, 2021 appealing from the Office Action mailed August 05, 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 05, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-5, 19, 26-29, and 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bouton et al. (US 20070002946 A1, hereinafter Bouton) in view of Pai et al. (US 20060271972 A1, hereinafter Pai), and further in view of Casagrande (US 20090307741 A1, hereinafter Casagrande).
Regarding claim 1, Bouton discloses a computer-implemented method comprising: 
obtaining a plurality of images, in a video stream (see Bouton, paragraph [0088]: “FIG. 7 depicts a simplified time line representation of a portion of a stream of content 
dividing the video stream into n logically contiguous segments (see Bouton, paragraph [0240]: “The dicer 2222 receives the uncompressed input 2240 that is to be divided into a series of divided segments 2331-2336, with each segment containing a plurality of frames”), each segment having a corresponding start point (see Bouton, paragraph [0241]: “Some embodiments utilize I-frames as divided segment boundaries, thus these divided segments start with an I-frame”), and each start point having a corresponding video frame associated therewith (see Bouton, paragraph [0255]: “have an I-frame at the beginning of each grouped segment”); and
for a set of two or more logically contiguous segments of the n logically contiguous segments:
determining a start video frame corresponding substantially to the start point of a particular logical segment in the set (see Bouton, paragraph [0253]: “desired buffer levels are implemented at divided segment boundaries (where boundaries are typically the last frame of one divided segment and/or the beginning of a subsequent divided segment). This adjustment of encoding rates attempts to achieve a desired target buffer level for the add point for a particular segment that covers the start point for following divided segments”); and
identifying an image of the plurality of images corresponding to the start video frame (see Bouton, paragraph [0087]: “identifying start and end pictures or frames within a stream that bound a series of frames”).
claim 1, Bouton discloses all the claimed limitations with the exception of receiving a request for a video stream; determining whether a frequency of requests for the video stream exceeds a threshold; in response to the frequency exceeding the threshold; forming a common file comprising a contiguous grouping of the plurality of images; and providing the common file wherein the common file allows the user to move to a new location in the video stream to continue viewing the video stream from the new location.
Pai from the same or similar fields of endeavor discloses receiving a request for a video stream (see Pai, paragraph [0030]: “Media delivery engine 424 is configured to manage delivery of media content to client devices based on received requests for the media content”); 
determining whether a frequency of requests for the video stream exceeds a threshold (see Pai, paragraph [0039]: “a server may re-calculate a popularity value for a particular media item based on a number of times that the media item has been requested”); and
in response to the frequency exceeding the threshold (see Pai, paragraph [0040]: “available media content with popularity values above a highest popularity threshold are identified”).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to utilize the teachings as in Pai with the teachings as in Bouton.  The motivation for doing so would ensure the system to have ability to use the system and method disclosed in Pai to allow users to request available media content such as movies, television programs, etc. from a media server and to distribute the 
Regarding claim 6, the combination teachings of Bouton and Pai as discussed above disclose all the claimed limitations with the exceptions of forming a common file comprising a contiguous grouping of the plurality of images; and providing the common file wherein the common file allows the user to move to a new location in the video stream to continue viewing the video stream from the new location.
Casagrande from the same or similar fields of endeavor discloses 
forming a common file (see Casagrande, paragraph [0043]: “The receiving device 110 utilizes the location information 106 to partition the audio/video data 402 into multiple segments… The location information 106 further includes information utilized to generate a selection menu including the segments”) comprising a contiguous grouping of the plurality of images (see Casagrande, paragraph [0046]: “the selection menu 700 allows a user to select a subset of associated contiguous segments”); and
providing the common file wherein the common file allows the user to move to a new location in the video stream to continue viewing the video stream from the new location (see Casagrande, paragraph [0049]: “the selection menu 700 may include user input fields that allow a user to indicate the desired presentation order of the segments 501-509 of the audio/video stream 400. For example, the user may indicate that segment 508 should be presented first, followed by segments 505-507 and 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to utilize the teachings as in Casagrande with the teachings as in Bouton and Pai.  The motivation for doing so would ensure the system to have ability to use the system and method disclosed in Casagrande to identify multiple segments of content in a video stream by utilizing location information; to segment the video stream into chapters, scenes or other sections and the like; to present a selection menu to allow user to select segments they want to view wherein the user is allowed to select a subset of associated contiguous segments and to present the video stream during presentation thus forming a common file comprising a contiguous grouping of the plurality of images wherein the common file is distinct from the original video stream and providing the common file and the video stream, wherein the video stream provides video content to a user, and wherein the common file allows the user to move to a new location in the video stream to continue viewing the video content from the new location so that smaller portions of large video files can be quickly and efficiently retrieved from disk storage and served to end users. 
Regarding claim 3, the combination teachings of Bouton, Pai, and Casagrande as discussed above also disclose the method of claim 1 wherein the n logically contiguous segments are of approximately equal duration (see Bouton, paragraph [0254]: “The determination of the boundaries between the divided segments can be based on predefined periodic number of frames, predefined amounts of time”).

Regarding claim 4, the combination teachings of Bouton, Pai, and Casagrande as discussed above also disclose the method of claim 1 wherein the obtaining the plurality of images further comprises: 
determining a distinct location in the video stream particular segment of the set (see Bouton, paragraph [0254]: “The determination of the boundaries between the divided segments can be based on predefined periodic number of frames, predefined amounts of time, the complexity of the content 2240, and other parameters or combinations of parameters”); and
determining a distinct image of the plurality of images corresponding to a video frame for the distinct locations (see Bouton, paragraph [0255]: “For example with video content, a boundary point can be selected at a point within the content that include high action and/or has less correlation (less referencing between frames) over time (e.g., scene change or a fast shot). In many instances it is desirable to position I-frames at portions of the content that have high action or has less correlation, and this allows many of the divided segments 2331-2336 to have an I-frame at the beginning of each grouped segment”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 5, the combination teachings of Bouton, Pai, and Casagrande as discussed above also disclose the method of claim 4 wherein the common file comprises the distinct image (see Bouton, paragraph [0233]: “the dicer generates 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 19, the combination teachings of Bouton, Pai, and Casagrande as discussed above also disclose the method of claim 1, wherein the video stream comprises a movie and wherein the common file is provided with the movie (see Bouton, paragraph [0056]: “some embodiments avoid the need to go back and do a complete re-encode of the entire content stream (e.g., a two hour movie)”; and paragraph [0069]: “the re-encoded segment is stored in a separate file or storage location”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 26 is rejected for the same reasons as discussed in claim 1 above. In addition, the combination teachings of Bouton, Pai, and Casagrande as discussed above also disclose at least one processor (see Bouton, paragraph [0045]: “can be operated in some instances from a single-processor or multiprocessor computer systems”); and 
memory encoding computer executable instructions (see Bouton, paragraph [0047]: memory 224) that, when executed by the at least one processor.
Claim 27 is rejected for the same reasons as discussed in claim 3 above.
Claim 28 is rejected for the same reasons as discussed in claim 4 above.
Claim 29 is rejected for the same reasons as discussed in claim 5 above.
Claim 32 is rejected for the same reasons as discussed in claim 19 above.
Claims 6-7 and 30-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bouton, Pai, and Casagrande as applied to claim 1, and further in view of Kuhn (US 20020157112 A1, hereinafter Kuhn).
Regarding claim 6, the combination teachings of Bouton, Pai, and Casagrande as discussed above disclose all the claimed limitations with the exceptions of the method of claim 1 further comprising: determining metadata associated with the start video frame, wherein the common file comprises at least some of the meta data.
Kuhn from the same or similar fields of endeavor discloses the method of claim 1 further comprising: 
determining metadata associated with the start video frame (see Kuhn, paragraph [0056]: “metadata comprises “nframes” (number of frames within the GOP), the transcoding hints state with all the parameters, and the start frame number of the new GOP (“new_gop_start”)”), wherein the common file comprises at least some of the metadata (see Kuhn, paragraph [0073]: “FIG. 12 depicts target format definition transcoding hints metadata, which may be associated to the whole A/V content or to a specific A/V segment”).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to utilize the teachings as in Kuhn with the teachings as in Bouton, Pai, and Casagrande.  The motivation for doing so would ensure the system to have ability to use video/audio signal processing method for processing supplied video/audio signals by storing the transcoding hints metadata; separating A/V material into segments and associating the transcoding hints metadata to the separated A/V 
Regarding claim 7, the combination teachings of Bouton, Pai, Casagrande, and Kuhn as discussed above also disclose the method of claim 6 wherein the metadata comprises at least one of timing information or location information (see Bouton, paragraphs [0090]-[0091]: “The index for a picture can also contain an index or listing 752, such as a timeline index, of the other pictures 754-758 in the encoded stream that reference that picture. This list 752 of other pictures can be stored in many different formats and/or configurations, and in some implementations is stored as metadata, and/or a list attached with time line picture data structures”).
The motivation for combining the references has been discussed in claim 6 above.
Claim 30 is rejected for the same reasons as discussed in claim 6 above.
Claim 31 is rejected for the same reasons as discussed in claim 7 above.

Allowable Subject Matter
Claim 20 identifies the allowable features listed below that are features of allowance found from allowed U.S. Patent No. US 9,774,818 B2 and therefore is allowed.
“dividing a video stream into n distinct logically contiguous video segments, and then determining n locations in said video stream, each of the n locations corresponding 
determining n video frames F1, ... , Fn, by, for each location j of the n distinct locations, determining a corresponding video frame Fj substantially at or near said location j, wherein the j-th video frame Fj corresponds to a start video frame of the j-th video segment, for each j from I to n; 
determining n images corresponding to the n video frames, wherein, for each location j of the n distinct locations, the j-th image of the n images corresponds to the start video frame Fj of the j-th video segment; 
building a common file comprising an ordered contiguous grouping of the n images, said common file being distinct from the video stream.”
Claims 21 to 25 depend on claim 20, therefore dependent claims are also allowed.


(3) New Ground of Rejection
None.

(4) Withdrawn Ground of Rejection
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
None.

(5) Response to Argument
Appellant’s arguments filed on January 26, 2021 have been fully considered but are not persuasive.
In re page 9 of 26, appellant argues that, “[t]o establish a prima facie case of obviousness, the references must teach or suggest each and every one of the claim elements to one of ordinary skill in the art at the time the invention was made. See MPEP §§ 2142, 2143.03; In re Wilson, 424 F.2d 1382, 1385 (C.C. P.A. 1970). In addition, KSR International Company v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), requires that there “must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (Emphasis added) Further, “a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art.” KSR Int’l Co., 127 S. Ct. at 1741. Specifically, the references fail to teach or suggest determining that a video stream was requested enough to initiate the creation of a common file or the creation of the common file.”
	In response, Examiner respectfully disagrees. The present application describes how to determine that a video stream was requested enough (see paragraph [0092]: “For example, in one embodiment each particular media resource (e.g., movie A, movie B, etc.) has an associated frequency counter that keeps track of how many times that particular media resource has been requested. In this manner, the frequency counter may track the number of content requests that have been received at cache server 405, or the counter may track the aggregate number of content requests that have been received at other cache servers in the content delivery network 435. Once the popularity  Reference Pai discloses a method to calculate popularity value based on number of times that the media item has been requested (see Pai, paragraph [0039]: “a server may re-calculate a popularity value for a particular media item based on a number of times that the media item has been requested”) and to identify the media content exceed a popularity threshold (see Pai, paragraph [0040]: “available media content with popularity values above a highest popularity threshold are identified”). Pai then initiates the media content distribution based on popularity (see Pai, paragraph [0033]: “initial distribution of a particular media item based on popularity”). Pai does not initiate the creation of a common file. Casagrande from the same or similar fields of endeavor discloses a method to identify multiple segments of content in a video stream by utilizing location information (see Casagrande, paragraph [0043]: “The receiving device 110 utilizes the location information 106 to partition the audio/video data 402 into multiple segments”) and allow user to select a subset of associated contiguous segments (see Casagrande, paragraph [0046]: “the selection menu 700 allows a user to select a subset of associated contiguous segments”) in order to present the subset of associated contiguous segments during presentation (see Casagrande, paragraph [0046]: “In response to the selections, the receiving device 110 outputs segments 501, 505, 506, 507 and 508 for presentation to the user, skipping over the undesignated segments of the audio/video 

In re page 10 of 26, appellant argues that, “[t]he references fail to show “forming the common file.” The common file is a “contiguous grouping of the plurality of images.” In examples, the plurality of images correspond to the image(s) from the start video frame(s) of a segment(s) of a video stream. The common file allows the user to move to a new location in the video stream to continue viewing the video stream from the new location. Further, the references do not show creating the common file in response to “a frequency of requests for the video stream exceeds a threshold.””

Reference Pai discloses a method to calculate popularity value based on number of times that the media item has been requested (see Pai, paragraph [0039]: “a server may re-calculate a popularity value for a particular media item based on a number of 

In re pages 11-12 of 26, appellant argues that, “[t]he first missing claim element(s): “determining a start video frame corresponding substantially to the start point of a particular logical segment in the set, and identifying an image of the plurality of images corresponding to the start video frame; forming a common file comprising a contiguous grouping of the plurality of images;” The Office Action admits that Bouton and Pai fail to teach, “forming a common file comprising a contiguous grouping of the plurality of images; and providing the common file wherein the common file allows the user to move to a new location in the video stream to continue viewing the video stream from the new location.” See Office Action, p. 6. Appellant agrees with the Office Action at least as to the deficiencies of these references. Pai will not be further discussed below with regard to this element of the claim. However, Bouton requires further evaluation regarding what the Office Action alleges Bouton does disclose. The Office Action states that Bouton teaches “determining a start video frame corresponding substantially to the start point of a particular logical segment in the set, and identifying 
In response, Examiner respectfully disagrees. Examiner does not refer to reference Bouton for teaching generating the claimed common file. Bouton was cited for teaching obtaining a plurality of images, in a video stream (see Bouton, paragraph [0088]: “FIG. 7 depicts a simplified time line representation of a portion of a stream of content 720 comprising a plurality of pictures or frames”), wherein the obtaining the plurality of images comprises: dividing the video stream into n logically contiguous segments (see Bouton, paragraph [0240]: “The dicer 2222 receives the uncompressed input 2240 that is to be divided into a series of divided segments 2331-2336, with each segment containing a plurality of frames”), each segment having a corresponding start point (see Bouton, paragraph [0241]: “Some embodiments utilize I-frames as divided segment boundaries, thus these divided segments start with an I-frame”), and each start point having a corresponding video frame associated therewith (see Bouton, paragraph 

In re pages 12-13 of 26, appellant argues that, “Claim 1 recites, for example, “determining whether a frequency of requests for the video stream exceeds a threshold; in response to the frequency exceeding the threshold, obtaining a plurality of images in a video stream;. . . forming a common file comprising a contiguous grouping of the plurality of images; and providing the common file wherein the common file allows the user to move to a new location in the video stream to continue viewing the video stream from the new location.” The common file is distinct from the video stream and provides the ability to move to a new location in the video stream. On the other hand, Bouton describes a method of re-encoding or encoding the video data, itself. Bouton is creating another video stream or video file. Bouton’s video file, even if encoded differently, is still a video stream, just in a different format. The re-encoded video stream in Bouton cannot provide the ability to move to a new location in the other video stream. The difference above is also evident because the common file in the claims comprises a “grouping of the plurality of images.” Indeed, the “grouping of the plurality of images,” is not the video data, but comprises, “an image... corresponding to the start video frame,” which corresponds, “substantially to the start point of a particular logical segment in the set.” The reencoded file of Bouton includes all the video data. Bouton does not teach, at least, creating a common file with images corresponding “substantially to the start point of a particular logical segment in the set.” Indeed, the Office Action recognizes that Bouton is deficient of such teaching. See Office Action, pp. 5 and 6. However, beyond 
In response, Examiner respectfully disagrees. As explained in the previous arguments, Bouton is not used to teach creating a common file with images corresponding “substantially to the start point of a particular logical segment in the set.” Instead, Casagrande from the same or similar fields of endeavor discloses a method to create file by using a subset of associated contiguous segments selected by user (see Casagrande, paragraph [0046]: “the selection menu 700 allows a user to select a subset of associated contiguous segments”). Casagrande also discloses a method to identify multiple segments of content in a video stream by utilizing location information (see Casagrande, paragraph [0043]: “The receiving device 110 utilizes the location information 106 to partition the audio/video data 402 into multiple segments”) and Casagrande teaches a way to utilize the location information to identify the boundaries of the segments so the boundaries of the segments can be used to output and/or skip selected segments during presentation (see Casagrande, paragraph [0032]: “The receiving device 110 receives and utilizes the location information 106 to identify the boundaries of the segments 202-208. The boundaries of the segments 202-208 may be utilized to output and/or skip selected segments during presentation of the segments 202-208”) thus providing the ability to move to a new location in the video stream as recited in the claim 1. Therefore, Appellant's arguments are not persuasive.


In response, Examiner respectfully disagrees with that “Casagrande is completely silent as to how the location information is generated.” Examiner respectfully points out that “how the location information is generated” is not clearly specified in the claim language. Claim 1 only describes the “plurality of images in a video stream” and “identifying an image of the plurality of images corresponding to the start video frame” prior to form a common file. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner suggests further clarifying the intended subject matter of the present disclosure as explained in the Appellant's specification. 
Casagrande discloses a method to identify start video frame of video stream (see Casagrande, paragraph [0038]: “the beginning of the selected string 318 corresponds with the frame located at the video location 316. After locating the video location 316, the receiving device 110 utilizes the negative offset 312 to identify the beginning boundary 308”). Casagrande then utilizes the video location to identify the boundaries of the segments so the boundaries of the segments can be used to output and/or skip selected segments during presentation (see Casagrande, paragraph [0032]: “The receiving device 110 receives and utilizes the location information 106 to identify the boundaries of the segments 202-208. The boundaries of the segments 202-208 may be 

In re pages 14-15 of 26, appellant argues that, “[t]he second missing claim element(s): “determining whether a frequency of requests for the video stream exceeds a threshold; in response to the frequency exceeding the threshold, obtaining a plurality of images in a video stream...” The Office Action admits that Bouton also fails to teach this element of the claim. See Office Action, p. 5. And, indeed, the encoding, in Bouton, is in response to receiving source content. See Bouton, ¶ [0051]. There is no “determining whether a frequency of requests for the video stream exceeds a threshold; in response to the frequency exceeding the threshold, obtaining a plurality of images in a video stream.” Thus, this element of the claims is not taught by Bouton. The Office Action does not mention whether Casagrande teaches this element of the claims. However, Casagrande also states that the receiving device, “may allow a user to select segments of an audio/video stream for viewing through a hierarchical menu structure.” … There is nothing in the cited section(s), or elsewhere in Casagrande, teaching that the receiving device uses the location information to generate the segmented stream due to a frequency of requests for that segmented stream. As such, even according to the Office Action’s analogy, Casagrande does not describe, “receiving a request for a video stream, ” “determining whether a frequency of requests for the video stream 
 	In response, Examiner respectfully disagrees. Casgrande is not cited to “generate the segmented stream due to a frequency of requests for that segmented stream” as applicant argued above. Instead, a server of Pai is used to calculate a popularity value for a particular media item based on a number of times that the media item has been requested (see paragraph [0039]).  Secondly, Appellant argues that “Casagrande does not describe a system where a server or other supplier sends the segmented stream to other devices”. Examiner respectfully points out that the communication unit disclosed in Casagrande is used to send the segmented stream to other devices, for example display devices (see Casagrande, paragraphs [0059]-[0060]: “The receiving device 810, by way of the control logic 820, is configured to receive the first audio/video stream 804 by way of the communication interface 802, and store the 

In re pages 15-16 of 26, appellant argues that, “Pai is relied on, by the Office Action, to teach, “receiving a request for a video stream; determining whether a frequency of requests for the video stream exceeds a threshold; in response to the frequency exceeding the threshold... ” Yet, Pai does not compensate for the deficiencies of Bouton and Casagrande. Pai teaches a “[p]opularity-based on-demand media distribution” system … Pai states that the receiving device ensures that, “the identified media content is distributed to one or more level one media sources.” … there is nothing in the cited section teaching that the system ever obtains a plurality of images in a video stream for a common file. Pai instead teaches that media content is distributed to various media sources based on the determined popularities. As such, Pai does not describe, “in response to the frequency exceeding the threshold. obtaining a plurality of images in a video stream...” Indeed, the system of Pai uses the popularity to determine where to store the media content. Nothing is changed about the media content based on the popularity. The popularity value in Pai has no effect on the media content, and nothing is formed based on that popularity value. Thus, Pai cannot teach that something changes with the form or format of or is formed from the media content, “in response to the frequency exceeding the threshold ” For at least the above reasons, Pai does not make up for the above-described deficiencies of Bouton and Casagrande. Thus, the combination of Bouton, Casagrande, and Pai fails to teach all elements of the claims, and the obviousness rejections should be withdrawn. For at least the above reasons, 
In response, Examiner respectfully disagrees. Pai discloses a method to calculate popularity value based on number of times that the media item has been requested (see Pai, paragraph [0039]: “a server may re-calculate a popularity value for a particular media item based on a number of times that the media item has been requested”) and to identify the media content exceed a popularity threshold (see Pai, paragraph [0040]: “available media content with popularity values above a highest popularity threshold are identified”). Pai then initiates the media content distribution based on popularity (see Pai, paragraph [0033]: “initial distribution of a particular media item based on popularity”). Clearly, Pai does identify media content exceeds a threshold for determining whether a frequency of requests for the video stream exceeds a threshold (see Pai, paragraph [0039]: “a server may re-calculate a popularity value for a particular media item based on a number of times that the media item has been requested”). Bouton is cited for “obtaining the plurality of images, in a video stream” (see Bouton, paragraph [0088]: “FIG. 7 depicts a simplified time line representation of a portion of a stream of content 720 comprising a plurality of pictures or frames”) and Casagrande is used for forming a common file (see Casagrande, paragraph [0043]: “The receiving device 110 utilizes the location information 106 to partition the audio/video data 402 into multiple segments… The location information 106 further includes information utilized to generate a selection menu including the segments”). 

In re pages 17-19 of 26, appellant argues that, “[t]he asserted combination of Bouton, Casagrande, and Pai is improper. Indeed, Bouton is cited as teaching the steps of determining the images that compose the common file but is silent as to why the re-encoded file is created and fails to teach creating a separate common file. Casagrande is cited as creating the common file but, rather, builds a segmented file from location data but does not explain how the “location data” is built or what triggers the building of the location data. Pai is then cited as teaching constructing the common file when enough requests for the video file are received. Yet, Pai uses the popularity index to determine how to distribute a media file, not to trigger a change in the underlying media file or form a common file. These elements are parsed from the cited references to form this nonsensical combination, without any recognition of what is taught, in the totality of the cited reference. Further, the Office Action provides no argument as to why or how one skilled in the art would have a desire or motivation, i.e., that there was a recognized need, to combine these elements. Based on what was presented in the Office Action, the only motivation that existed to combine any of these types of elements was provided only in the Appellant’s Specification. The Office Action states that one of ordinary skill would be motivated to make the combination so that “the requested content is deemed to have sufficient popularity to merit generation of an associated multi-file.” There is no citation to any support for this contention in any of the cited references. There is no support provided for the assertion from any article, publication, patent, or other material 

As explained above, Pai does disclose receiving a request for a video stream and determining whether a frequency of requests for the video stream exceeds a threshold; Bouton is cited to process the video stream identified in Pai by dividing the video stream into logically contiguous segments and identify an image of the plurality of images corresponding to the start video frame;  the output stream generated by Bouton can be received by the receiving device disclosed in Casagrande via communication network to initiate the creation of a common file. Therefore, the combination teachings of Pai, Bouton, and Casagrande do teach determining that a video stream was requested enough to initiate the creation of a common file or the creation of the common file.


(6) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
May 04, 2021
/NIENRU YANG/
Examiner, Art Unit 2484

Conferees:
/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484     
                                                                                                                                                                                                   /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.